Citation Nr: 0702263	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  06-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1954 
to August 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in December 2006.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The medical evidence of record demonstrates that pulmonary 
fibrosis is related to service.  


CONCLUSION OF LAW

Pulmonary fibrosis was incurred in active military service, 
to include as due to asbestos exposure.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran asserts that he is entitled to service connection 
for pulmonary fibrosis due to inservice asbestos exposure.

Service personnel records indicate that the veteran's Air 
Force specialty code was electrical power production 
repairman or electrical power production specialist.  

The veteran's service entrance examination was negative for 
any lung or chest complaints, treatments, or diagnoses.  An 
August 1954 chest x-ray was negative.  An April 11, 1958 
clinical record noted the veteran was hospitalized for a 
contusion of the lung due to an automobile accident.  A chest 
x-ray from April 14 noted clearing of the clouding in the 
right upper lobe.  The impression was clouding in the right 
upper lung field, consistent with a contusion of the chest 
and hematoma of the right upper lobe.  After 3-4 days in the 
hospital, the veteran was asymptomatic.  On April 24, 1958, 
the veteran was discharged.  A May 1958 chest x-ray found 
lung fields within normal limits.  In July 1958, the veteran 
reported pain in the right and left lower chest.  The service 
discharge examination noted normal chest and lungs and a 
chest x-ray found no significant abnormalities.  The veteran 
reported shortness of breath and pain in the chest after the 
auto accident.

A March 1959 VA chest x-ray was essentially normal.  A June 
1963 VA chest x-ray was normal.  VA medical records indicate 
the veteran was admitted to the hospital in August 1967 for 
active, moderately advanced pulmonary tuberculosis.  In 
September 1967, a right upper lobectomy was performed, and in 
April 1968, the veteran was discharged.  VA medical records 
indicate the veteran was hospitalized in September 1968 for 
pleurisy, fibrosis and minimal, inactive pulmonary 
tuberculosis.  The veteran was placed on bed rest and his 
lung fields remained clear.  In November 1968, the veteran 
was discharged in good general physical condition.  

An April 1969 letter from a private physician indicated that 
although the veteran's pulmonary function had not been 
tested, it "appeared" to be 75% normal.  In a January 1972 
private medical record, the veteran reported occasional chest 
pain.  Examination showed a symmetrical chest, clear lung 
fields, and marked tenderness to percussion from C-5 to L-1.  
The examiner noted that a September 1971 chest x-ray found a 
clear left lung field, but found that the right lung field 
revealed contraction of the right horizontal fissure, upward 
tenting of the right hemidiaphragm, and partial regeneration 
of the right 5th rib.  

An August 1994 VA chest radiology report impression noted no 
evidence of an active pulmonary infiltrate, but noted 
extensive right basilar fibrosis and right pleural scarring, 
and status-post right thoracotomy.  A September 1994 VA 
respiratory examination was conducted.  The veteran reported 
a 1969 tuberculosis diagnosis, a subsequent right upper lobe 
lobectomy, and shortness of breath since that time.  Upon 
examination, the lungs showed mild decreased breath sounds 
bilaterally with absent breath sounds in the right upper 
lobe.  Pulmonary function testing revealed mild restriction.  
The diagnoses were history of pulmonary tuberculosis, status 
right upper lobectomy, angina, shortness of breath, and chest 
pain.  

A January 2003 VA chest computed tomography (CT) scan report 
noted right posterior pleural calcification that may reflect 
prior asbestos exposure, hemothorax, or empyema.  The 
impressions were extensive changes of pulmonary fibrosis, 
indeterminate right apical lung nodule, neoplasm versus 
nodular scar, and right hilar fullness, adenopathy versus 
perihilar mass.  An April 2003 VA pulmonary disease 
consultation note indicated that the veteran was seen for 
complaints of shortness of breath that had gradually 
worsened.  The veteran also reported daily cough without any 
significant sputum and some choking sensation, but no 
heartburn.  The veteran denied hemoptysis, chest pain, 
significant runny nose, and postnasal drip.  The veteran 
reported working in a power plant in the military with 
exposure to asbestos, then working as a respiratory therapist 
and nursing assistant.  The veteran stated that he had a 
smoking history, but had quit about ten years prior.  Past 
medical history was significant for tuberculosis with a right 
upper lobe lobectomy.  Upon examination, room air saturation 
was 95% and there were bilateral posterior dry Velcro 
crackles of the chest which occupied half of the chest 
posteriorly.  There was no rhonchi, no wheezing, and normal 
percussion.  The examiner noted the January 2003 CT scan 
showed pulmonary fibrosis.  The assessment was pulmonary 
fibrosis, which was "most likely" related to asbestosis, 
because the CT scan showed evidence of pleural calcification.  
The examiner noted the pulmonary fibrosis was extensive, was 
associated with honeycomb changes, and did not seem 
reversible.  

In a November 2004 statement, the veteran reported that he 
started smoking during service and continued until he was 
approximately forty years old.  He also asserted that he was 
not exposed to chemicals in his post-service employment which 
included working in a hospital, driving a delivery truck, and 
working for VA.  

In an April 2006 response to a request for information from 
VA, the Air Force Medical Operations Agency stated that it 
did not have industrial hygiene records for the veteran.  The 
Agency noted, however, that the general standards for 
handling asbestos during the time period that the veteran 
served were far less strict than current standards, and that 
it was difficult to give a qualitative opinion regarding 
whether the veteran was exposed to asbestos.

In his June 2006 substantive appeal, the veteran stated that 
he was exposed to asbestos as an electric power production 
repairman in the Air Force.  

At the November 2006 Board hearing, the veteran testified 
that his inservice job was to keep the power plants running 
at all times.  The veteran testified that his duties included 
using asbestos to insulate and wrap cylinders in the power 
plants in which he worked.  The veteran stated that since 
service discharge, he worked 2-3 years in a hospital in the 
x-ray and administrative offices, drove a truck, and worked 
for VA.  The jobs were either administrative or medical, and 
did not include any mechanical duties or exposure to 
asbestos.  

The Board finds that the evidence of record supports a 
finding of service connection for pulmonary fibrosis, to 
include as due to asbestos exposure.  There is a diagnosis of 
a current disability, pulmonary fibrosis.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  The evidence of record also 
indicates that the veteran was exposed to asbestos during 
service.  38 C.F.R. § 3.303(d) (stating that service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service); Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Service personnel records indicate that the 
veteran was an electrical power production plant repairman or 
specialist.  Although the Air Force indicated it had no 
hygiene records for the veteran, it noted that the standards 
for handling asbestos in the pertinent time period were far 
less strict than current standards.  Moreover, the veteran 
testified at the Board hearing and in statements to VA that 
he used asbestos for insulation purposes in his work as an 
electrical power production plant repairman and specialist.  
Caluza v. Brown, 7 Vet. App. 498, 504 (1995), aff'd by 78 
F.3d 604 (Fed. Cir. 1996) (noting that where the issue does 
not require medical expertise, lay testimony may suffice).  

Importantly, a VA examiner indicated that the veteran's 
pulmonary fibrosis was "most likely" due to asbestos 
exposure because there was evidence of pleural calcification 
in the recent CT scan.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The Board accords substantial weight to 
this medical opinion because it was based on specific 
clinical findings.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board is not free to substitute its own 
judgment for that of such an expert).  Accordingly, because 
the evidence of record shows a pulmonary fibrosis diagnosis, 
lay evidence of asbestos exposure during service, and a 
medical opinion linking pulmonary fibrosis to asbestos 
exposure, service connection for pulmonary fibrosis, to 
include as due to asbestos exposure is warranted.


ORDER

Service connection for pulmonary fibrosis is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


